Citation Nr: 1810510	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-28 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to August 1967 and from September 1970 to February 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran testified before the undersigned Veterans Law Judge at a November 2017 video hearing.  A transcript of that hearing is of record.


FINDING OF FACT

The most probative evidence of record shows a diagnosis of PTSD, a competent link between PTSD and a claimed in-service stressor, and credible evidence that the claimed stressor occurred.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304 (f).  For cases certified to the Board on or after August 4, 2014, such as this case, the diagnosis of PTSD must be in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. § 4.125 (a) (2014); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (August 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).

Analysis

The Veteran testified at the November 2017 Board hearing that he suffers from PTSD due to an incident that occurred in July 1967 at Fort Leonard Wood, Missouri.  The Veteran contends that while building a "bailey bridge" during training, a beam swung toward his head, causing him to have to move quickly to avoid serious injury, and that the beam struck his leg.  The Veteran testified that he was on crutches for three days as a result of this injury.  

A November 2017 Disability Benefits Questionnaire (DBQ) submitted by a VA psychiatrist indicates that the Veteran has a current diagnosis of PTSD in accordance with the standards of the DSM-5.  The medical professional indicated that the Veteran's current PTSD is related to the training accident in service wherein the Veteran could have died.  A July 2015 DBQ from the same medical professional noted recurring problems of reliving the incident when seeing steel beams on trucks on the highway.  

With regard to the Veteran's claimed stressor, the Veteran's MOS indicates that he was a member of the 3rd Battalion, 1st Division Engineering Training Brigade.  The Board finds that the Veteran's claimed stressor is consistent with his duties, as he claimed the injury occurred while learning to build a bridge.  The JSRRC was unable to find documentation concerning an incident in which a solider was pinned by a large steel beam at Missouri in 1967.  However, the Veteran's service treatment records showed that he was treated for a leg injury in July 1967, and was given crutches.  While the record does not specifically state that the Veteran's leg injury was due to a training injury while building a bridge, the Board finds the Veteran's testimony credible, and notes that the record does not otherwise impugn his testimony.  Additionally, the Veteran is competent to report experiences he incurred in service.  As such, the service treatment records coupled with the Veteran's competent and credible testimony is probative supporting evidence that the Veteran's claimed in-service stressor occurred.  As such, the Board finds that entitlement to service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


